Title: From Benjamin Franklin to Richard Bennett Lloyd, 18 March 1779
From: Franklin, Benjamin
To: Lloyd, Richard Bennett


Dear Sir,
Passy Mar. 18 1779
I duly recd. your favours of feb. 19 & Mar. 2 inclosing a Copy of the Letter to M. Hartley from the Board who have the Care of sick & wounded Seamen, relating to the Exchange of Prisoners. Accept my Thanks for the Pains you have taken in Behalf of those poor unfortunate People. M. Hartley writes me that he thinks they will now be soon exchanged. I hope your cold & the Inflammation in your Eyes have passed away without leaving any ill Consequences. Please to make my Respects acceptable to Ms. Lloyd, And If you have an Opportunity, be so good as to acquaint Mr. D. that I have received and am much obliged to him for his Letters, and for his Attention to the Distresses of the Prisoners &c. I have not written to him because the most innocent Letters from me falling into some Hands may occasion Suspicions to his Prejudice. I shou’d hardly have ventured writing this to you, but that it relates to an allow’d Transaction & Correspondence with M. Hartley with great esteem & Respect I have the Honor &c.
R. B. Lloyd Esq;
